Title: To Thomas Jefferson from Elihu Palmer, 1 September 1802
From: Palmer, Elihu
To: Jefferson, Thomas


          
            Sir
            Constant Street No. 71 New York Sep 1 1802.
          
          I send you a Copy of the Second Edition of my Principles of Nature. I beg that you would accept of it as a mark of that profound Respect which I entertain for premient talents and Virtue Your Elivation by the Voice of the People to the Chief Magistracy of the United States is an Event consoling to the feelings of every true Republican and you will Permit me to pertake of the General Joy upon this occation. I know that the Book which I send you contains nothing new to you and furnishes only an evideance of sincere attachment to you and the Principles for which you have contended
          Health & Respect
          
            Elihu Palmer
          
        